Citation Nr: 1825134	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1965 to December 1966, with service in the Republic of Vietnam.  He died in December 2009.  The appellant is claiming VA benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, the Commonwealth of Puerto Rico.  



FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1971.

2.  They were divorced in March1998.

3.  The record reflects that the Veteran died in December 2009. 

4.  The death certificate lists the Veteran's marital status as divorced.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits have not been met.  38 U.S.C. §§ 101 (3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2012); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53, 3.54, 3.102, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the Veteran married in July 1971.  The appellant contends that she is entitled to recognition as the Veteran's surviving spouse.  

Only eligible applicants are entitled to VA benefits.  Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C. §§ 1304, 1310, 1311, 1541 (West 2012). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103 (c); 38 C.F.R. § 3.1 (j). 

To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the person's marriage to the veteran must meet the requirements of 38 C.F.R. § 3.1 (j) and be the spouse of the veteran at the time of the veteran's death.  38 U.S.C. § 101 (3); 38 C.F.R. § 3.50 (b)(1).  The surviving spouse must also have lived with the veteran continuously from the date of the marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53 (a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2017).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

As a threshold matter to receiving VA benefits, the appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse.  The appellant married the Veteran in July 1971.  The appellant and the Veteran divorced in March 1998.  At the time of the Veteran's death in 2009, the appellant and Veteran were not married.  The January 2010 Certificate of Death from the Commonwealth of Puerto Rico indicated that the Veteran was divorced, but the item identifying a surviving spouse did, in fact, name the appellant. 

In this case, the facts are not in dispute.  Indeed, the appellant does not contend that she was in fact married to the Veteran at the time of his death.  Instead, the appellant referred to the Veteran as her "ex-husband."  See February 2011 Notice of Disagreement.  A divorce terminates the marriage, and by extension, breaks the "continuous cohabitation" requirement of 38 C.F.R. § 3.53 (a).  

Despite the notation of the appellant being listed on the Veteran's death certificate, the fact still stands there is a copy of a divorce decree of record dated in March 1998 and no subsequent marriage license showing the Veteran and the appellant reconciled.  Therefore, because the Veteran and the appellant were divorced at the time of the Veteran's death, the appellant cannot be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C. § 101 (3); 38 C.F.R. § 3.50 (b)(1). 

The Board finds that the criteria for establishing surviving spouse status have not been met, and the appellant is not a proper claimant for the benefits sought.  Accordingly, the appeal of entitlement to DIC must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement DIC benefits is denied.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


